11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT


In the interest of A.D. and                   * From the 326th District Court
B.D., children,                                 of Taylor County,
                                                Trial Court No. 7815-CX.

No. 11-15-00194-CV                            * December 10, 2015

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.     Therefore, in accordance with this court’s
opinion, the appeal is dismissed.